          Case 2:20-cv-01156-GMN-NJK Document 29 Filed 12/11/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   AARON FELD,
                                                           Case No.: 2:20-cv-01156-GMN-NJK
 8          Plaintiff(s),
                                                                           Order
 9   v.
                                                                  [Docket Nos. 25, 26, 28]
10   NAVIENT SOLUTIONS, LLC, et al.,
11          Defendant(s).
12         Pending before the Court is a thrice-filed notice of deposition. Docket Nos. 25, 26, 28. In
13 addition to the deficiency already identified by the Clerk’s Office, Docket No. 27, these filings are
14 also improper because discovery-related documents must be served on the affected party, not filed
15 on the docket unless ordered by the Court. See Local Rule 26-8; Fed. R. Civ. P. 5(d)(1). No such
16 order has been entered in this case. Accordingly, the Court STRIKES the above-referenced
17 documents, and instructs the parties to refrain from filing discovery documents on the docket in
18 the future absent a Court order that they do so.
19          IT IS SO ORDERED.
20         Dated: December 11, 2020
21                                                               ______________________________
                                                                 Nancy J. Koppe
22                                                               United States Magistrate Judge
23
24
25
26
27
28

                                                      1
